DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Group I, Species 1, as shown in FIGs. 1A-D, 4A-8 was elected in the reply filed on June 11, 2020. 
Amendment filed January 17, 2021 is acknowledged. Claims 1-3, 6, 8, 11, 13-16, 18-19 and 21-22 have been amended. Claims 1-11, 13-19 and 21-22 are pending.
Action on merits of claims 1-11, 13-19 and 21-22 follows.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021 was filed after the mailing date of the Office Action on September 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-19, 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
Amended Claim 13 recites: “wherein the field-effect transistor has an asymmetric structure with the drain being laterally spaced a distance from the first gate spacer and the source being extended with a source edge aligned with an outer edge of the second gate spacer in a top view” (Emphasis added).
It is well known that for a transistor to work, the source, the channel and the drain, must be jointed together.
The claimed limitation “with the drain being laterally spaced a distance from the first gate spacer” (as shown in FIG. 1C). 
By “laterally spaced a distance from the first gate spacer”, the connections between source-channel-drain, which required, are missing. Even if, the channel is inverted, missing connection between the channel and drain, would inherently hinder a current flow between source and drain.
Therefore, the claimed asymmetric “transistor” would not work.
Claim 22 recites a similar limitation.
The claims, therefore, are failed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 3-4, 6-7, 15-17 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
There does not appear to be a written description of the claim limitations “the semiconductor structure of claim 2 further comprises: a first conductive feature landing on the doped feature within the first area; and a second conductive feature landing on the doped feature within the second area, wherein the first and second conductive features are configured symmetrically on the first and second sides of the gate stack” (amended claim 3); “and wherein a conductive feature is landing on the doped feature without any intervening doping feature of the second-type dopant” (amended claim 6), “wherein the first conductive feature is landing on the doped feature without any intervening doping feature of the first-type dopant” (amended claim 15); “a first conductive feature directly landing on the doped feature without any intervening doping of the second-type dopant” (amended claim 21) ; and “the second region and the third region are on opposite sides of the gate stack, the first conductive feature is landing on the first region, and the second conductive feature is landing on the third region” (amended claim 22) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 6-7, 15-17 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Amended claim 1, lines 15-16, recites: the first gate dielectric layer extends on the isolation feature to a location, the second gate dielectric layer extends on the isolation feature to the location,. 
Where is “a location” relative to the semiconductor structure ?
Since “a location” is undefinable, therefore, claims 1-11 are indefinite. 

With respect to claims 6, 15 and 21, the term “landing on the doped feature without any intervening doping of the (first) second-type dopant” is a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventor did not invent rather than distinctly and particularly pointing out what they did invent.  See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). (See MPEP 2173.05(i)).   
Any negative limitation or exclusionary proviso must have basis in the original disclosure.   See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).
Therefore, claims 6-7, 15-17 and 21-22 are indefinite.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the semiconductor structure of claim 2, further comprises a first and second conductive features landing on the doped feature within the first region and the second region, respectively, wherein the first and second conductive features are connected to a signal line for a signal to the gate electrode”.  
There is insufficient antecedent basis for this limitation in the claim.
Therefore, claim 11 is indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over FANG et al. (US Patent No. 7,391,647) in view of YAMAGUCHI et al. (US. Pub. No. 2002/0048972) both of record.
With respect to claim 1, As best understood by Examiner, FANG teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate (201); 
a first active region (230) and a second active region (220) on the semiconductor substrate (201) and separated by an isolation feature (214); 
a field-effect transistor formed on the semiconductor substrate (201), wherein the field-effect transistor includes a gate stack (216) disposed on the semiconductor substrate (201) and extending from the first active region (230) to the second active region (220); and 
a source (231) and a drain (232) formed on the first active region (230) and interposed by the gate stack (216); and 
a doped feature (203) formed on the second active region (220) and configured as a gate contact to the field-effect transistor, wherein 

the first gate dielectric layer (215) extends on the isolation feature (214) to a location, 
the second gate dielectric layer (215) extends on the isolation feature (214) to the location, 
the first gate dielectric layer (215) has a first thickness, and 
the second gate dielectric (215) has a second thickness. (See FIGs. 1-2B).

Thus, FANG is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness.
However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein 
the gate stack (20) includes a first gate dielectric layer (18a) on the first active region and a second gate dielectric layer (18b) on the second active region, 
the first gate dielectric layer (18a) extends on the isolation feature (16) to a location, 
the second gate dielectric layer (18b) extends on the isolation feature (16) to the location, 
the first gate dielectric layer (18a) has a first thickness, and 
the second gate dielectric (18b) has a second thickness being greater than the first thickness. (See FIGs. 13B, 14D).



With respect to claim 2, the doped feature (203) of FANG extends on the second active region (220) from a first area on a first side of the gate stack (216) to a second area on a second side of the gate stack, the second side being opposite to the first side. 

Claims 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 and YAMAGUCHI ‘972, as applied to claim 2 above, and further in view of SIMACEK et al. (US Patent No. 6,762,453).
With respect to claim 3, As best understood by Examiner, FANG teaches the semiconductor structure as described in claim 2 above including: the doped feature (203) extends on the second active region (220) from a first area on a first side of the gate stack (216) to a second area on a second side of the gate stack, the second side being opposite to the first side. 
Thus, FANG is shown to teach all the features of the claim with the exception of explicitly disclosing the first and second conductive features on the doped feature. 
However, SIMACEK teaches a semiconductor structure including:
a doped feature (144) extends on a second active region (138) from a first area on a first side of the gate stack (146) to a second area on a second side of the gate stack, the second side being opposite to the first side; 

a second conductive feature (150) landing on the doped feature (144) within the second area, wherein the first and second conductive features are configured on the first and second sides of the gate stack (146). (See FIGs. 1 and 2). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor structure of FANG having the first and second conductive features landing on the doped feature as taught by SIMACEK to provide charge to the gate stack, without departing from the scope of either.

With respect to claim 4, in view of YAMAGUCHI, the gate stack further includes a gate electrode (20) disposed on the first (18a) and second (18b) gate dielectric layers, wherein the gate electrode (20) is a conductive feature and continuously extends from the first gate dielectric layer (18a) on the first active region to the second gate dielectric layer (18b) on the second active region (right), and wherein there is no conductive feature directly landing on the gate electrode. 

With respect to claim 5, in view of SIMACEK, the doped feature is heavily doped with a first type dopant (N).  

With respect to claim 6, the semiconductor structure of FANG further comprises a doped well (201) doped with a second type dopant (P) being opposite to the first type dopant (N), 
 
With respect to claim 7, the source (231) and drain (232) of FANG are heavily doped with the first type dopant (N). 

With respect to claim 11, As best understood by Examiner, in view of SIMACEK, the semiconductor structure further comprises a first and second conductive features (150) landing on the doped feature (144) within the first region and the second region, respectively, wherein the first and second conductive features are connected to a signal line for a signal to the gate electrode (146).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 and YAMAGUCHI ‘972 as applied to claim 2 above, and further in view of WENDEL et al. (US Patent No. 6,559,503) of record.
With respect to claim 8, As best understood by Examiner, FANG teaches the semiconductor structure as described in claim 2 above including: the field-effect transistor has a structure with the drain (232) being laterally spaced from the gate stack (216) on the first side and the source (231) being configured at an edge of the gate stack on the second side. 
Thus, FANG is shown to teach all the features of the claim with the exception of explicitly disclosing the structure being asymmetric. 
However, WENDEL teaches a semiconductor structure including a field-effect transistor structure has an asymmetric structure with a drain being spaced a distance from gate stack (12) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the field-effect transistor of FANG having the asymmetric structure as taught by WENDEL to provide ESD protection.  
 
With respect to claim 9, in view of WENDEL, the semiconductor structure further comprises a silicide layer (21) formed on the source (17), wherein the drain (16) is free of silicide. 
With respect to claim 10, in view of WENDEL, the semiconductor structure further comprises: a first conductive feature (20) formed on the silicide layer (21) and configured as a contact feature to the source (17); and a second conductive feature (19) formed on the drain (16) and configured as a contact feature to the drain.  

Claims 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 in view of WENDEL et al. (US. Patent No. 6,559,503) of record.
With respect to claim 13, As best understood by Examiner, FANG teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate (201); 
a first active region (230) and a second active region (220) on the semiconductor substrate (201), wherein the first active region (230) and the second active region (220) are laterally separated by an isolation feature (214); 

a source (231) and a drain (232) formed on the first active region (230) and interposed by the gate stack (216); and 
a doped feature (203) formed on the second active region (220) and extending from a first region underlying the gate stack (216) to a second region laterally beyond the gate stack (216), 
wherein the source (231), the drain (232) and the gate stack (216) are configured as a field-effect transistor and the doped feature (203) is configured as a gate contact to the gate stack (216) of the field-effect transistor, and wherein the field-effect transistor has a structure with drain (232) being laterally spaced from the first gate spacer (217) and the source (231) being extended with a source edge aligned with an outer edge of the second gate spacer in a top view. (See FIGs. 1-2B).

Thus, FANG is shown to teach all the features of the claim with the exception of explicitly disclosing the field-effect transistor has an asymmetric structure with drain being laterally spaced a distance from the first gate spacer. 
However, WENDEL teaches semiconductor structure including:  
a semiconductor substrate (10); 
a first active region on the semiconductor substrate (10); 
a gate stack (12) disposed on the semiconductor substrate (10) and extending on the first active region, wherein the gate stack includes a first gate spacer (13) and a second gate spacer (13); and9US Ser. No. 16/102,126 

wherein the source (21), the drain and the gate stack (12) are configured as field-effect transistor, and wherein the field-effect transistor has an asymmetric structure with the drain being laterally spaced a distance from the first gate spacer (13) and the source (21) being extended with a source edge aligned with an outer edge of the second gate spacer (13) in a top view. (See FIGs. 1, 4).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the transistor of FANG having the asymmetric structure as taught by WENDEL to provide an ESD protection.  
 
With respect to claim 14, the semiconductor structure of FANG further comprises 
a first conductive feature (WL) landing on the doped feature (203) within the second region (220) and connected to a signal line (WL) for a signal to the gate stack (216); 
a second conductive feature (P) formed on the source (231) and configured as a contact feature to the source (231); and 
a third conductive feature (P’) formed on the drain (232) and configured as a contact feature to the drain.  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 and WENDEL ‘503, as applied to claim 14 above, and further in view of SIMACEK ‘453.

Thus, FANG and WENDEL are shown to teach all the features of the claim with the exception of explicitly disclosing the doped feature being heavily doped and the first conductive feature is landing on the doped feature without an intervening doping feature of the first-type dopant.
However, SIMACEK teaches a semiconductor structure including a doped well (114) doped with a first type dopant (P), wherein the doped well (114) laterally encloses a first active region (110), a second active region (138), and the doped feature (142), wherein the doped feature (142) is heavily doped with a second type dopant (N) being opposite to the first type dopant (P), and wherein a first conductive feature (150) is landing on the doped feature (142) without any intervening doping feature of the first-type dopant (P). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the doped feature of FANG being heavily doped with the second type dopant and the first conductive feature landing on the doped feature as taught by SIMACEK to provide charge to the gate stack, without departing from the scope of either.


a fourth conductive feature (150), wherein 
the doped feature is further extending from the first region to a third region laterally beyond the gate stack (146),
the second region and the third region are on opposite sides of the gate stack (146), and
the fourth conductive feature is landing on the third region.    

With respect to claim 17, in view of WENDEL, the semiconductor structure further comprising a silicide layer (21) interposed between the source (17) and a second conductive feature (20), wherein a third conductive feature (19) is directly landing on the drain without silicide between the third conductive feature (19) and the drain. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 and WENDEL ‘503 as applied to claim 13 above, and further in view of YAMAGUCHI ‘972. 
With respect to claim 18, FANG, in view of WENDEL, teaches the semiconductor structure as described in claim 13 above including the gate stack (216) includes a first gate dielectric layer (215) on the first active region (230) and a second gate dielectric layer (215) on the second active region (220), wherein the first gate dielectric layer (215) has a first thickness and the second gate dielectric layer (215) has a second thickness, and wherein the first and second gate dielectric layers (215) are adjoin on the isolation feature (214). 

However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein the gate stack includes a first gate dielectric layer (18a) of a first thickness on the first active region (left) and a second gate dielectric layer (18b) of a second thickness on the second active region (right), the second thickness (18b) being greater than the first thickness (18a). (See FIG. 14A-D).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate dielectric of FANG having the second thickness being greater than the first thickness as taught by YAMAGUCHI to form a high breakdown voltage transistor.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647, WENDEL ‘503 and YAMAGUCHI ‘972, as applied to claim 18 above, and further in view of INOUE et al. (US Pub. No. 2006/0273373). 
FANG, in view of WENDEL and YAMAGUCHI, teaches the semiconductor device as described in claim 18 above, including the isolation feature (214) is surrounding the first (230) and second (220) active region, 
the isolation feature (214) includes a first portion between the first (230) and second (220) active regions, a second portion on an edge of the first active region (230), and a second region on an edge of the second active region (220), 

the gate electrode (216) is a conductive feature and continuously extends from the first gate dielectric layer (215) on the first active region (230) to the second gate dielectric layer (215) on the second active region (220), and 
the gate electrode (216) spans from the first end on the second portion of the isolation feature (214) to a second end portion. (See FIGs. 1-2A).

Note that, FIG. 2A of FANG is side view of line A-A (middle portion) of FIG. 1. On FIG. 1, the end of the T-shape electrode 216 rested on the STI 214 (not shown) on the surface of doped feature 203.     
Thus, FANG, WENDEL and YAMAGUCHI are shown to teach all the features of the claim with the exception of explicitly disclosing the second end on the third portion of the isolation feature (214).  
However, INOUE teaches a semiconductor structure including: 
a gate electrode (32) is a conductive feature and continuously extends from a first gate dielectric layer (30) on a first active region (10B-C) to the second gate dielectric layer (30) on a second active region (10A), and 
the gate electrode (32) spans from the first end (left) on the second portion of the isolation feature (20) to a second end portion (right) on a third portion of the isolation feature (20). (See FIGs. 1-2).

.
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 in view of YAMAGUCHI ‘972 and SIMACEK ‘453.
With respect to claim 21, As best understood by Examiner, FANG teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate (201); 
a first active region (230) and a second active region (220) on the semiconductor substrate (201), wherein the first active region (230) and the second active region (220) are laterally separated by an isolation feature (214); 
a gate stack (216) disposed on the semiconductor substrate (201) and extending from the first active region (230) to the second active region (220), wherein the gate stack includes a first gate dielectric layer (215) of a first thickness on the first active region (230) and a second gate dielectric layer (215) of a second thickness on the second active region (220);  
a source (231) and a drain (232) formed on the first active region (230) and interposed by the gate stack (216); and 
a doped feature (203) of a first type dopant (N) formed on the second active region (220) and extending from a first region (230) underlying the gate stack (216) to a second region laterally beyond the gate stack, wherein 

a doped well (201) of a second type dopant (P) being opposite to the first type dopant (N), the doped well (201) extends from the first active region (230) to the second active region (220), the doped well (230) encloses the doped feature (203); and 
a first conductive feature (WL) directly landing on the doped feature (203). (See FIGs. 1-2B).

Thus, FANG is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness; and the doped feature being heavily doped and the first conductive feature is landing on the doped feature without an intervening doping feature of the first-type dopant.
However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein the gate stack includes a first gate dielectric layer (18a) of a first thickness on the first active region (left) and a second gate dielectric layer (18b) of a second thickness on the second active region (right), the second thickness (18b) being greater than the first thickness (18a). (See FIG. 14A-D).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate dielectric of FANG having the second thickness being 

Further, SIMACEK teaches a semiconductor structure including a doped well (114) of a second type dopant (P) being opposite to the first type dopant (N), the doped well (114) extends from the first active region (110) to the second active region (138), the doped well (114) encloses the doped feature (144); and 
a first conductive feature (150) directly landing on the doped feature (144) without any intervening doping of the second-type dopant (P). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first conductive feature of FANG landing on the doped feature without any intervening doping of the second-type portion as taught by SIMACEK to provide charge to the gate stack, without departing from the scope of either.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 and YAMAGUCHI ‘972 and SIMACEK ‘453 as applied to claim 21 above, and further in view of WENDEL ‘503.
FANG teaches the semiconductor structure as described in claim 21 above and further comprises a second conductive feature, (150) in view of SIMACEK, wherein 
the gate stack further includes a gate electrode (216) disposed on the first (215) and second (215) gate dielectric layers, wherein 

 the source (231), the drain (232) and the gate stack (216) are configured as a field-effect transistor and the doped feature (203) is configured as a gate contact to the gate stack (216) of the field-effect transistor, 
the field-effect transistor has a structure with the drain (232) being laterally spaced a distance from the gate stack (216) on a first side of the gate stack and the source (231) being extended to an edge of the gate stack (216) on a second side of the gate stack, the second side being opposite to the first side, 
the doped feature (203) further extends from the first region (230) to a third region laterally beyond the gate stack (216),
the second region and the third region are on opposite sides of the gate stack (216), 
the first conductive feature (150), in view of SIMACEK, is landing on the first region, and the second conductive feature (150) is landing on the third region. 

Thus, FANG, YAMAGUCHI and SIMACEK is shown to teach all the features of the claim with the exception of explicitly disclosing the field-effect transistor has an asymmetric structure.
However, WENDEL teaches semiconductor structure including:  
a semiconductor substrate (10); 
a source (17), a drain and a gate stack (12) are configured as a field-effect transistor, 
has an asymmetric structure with the drain being laterally spaced a distance from the gate stack (12) on a first side of the gate stack (12) and the source (17) being extended to an edge of the gate stack (16) on a second side of the gate stack (12), the second side being opposite to the first side. (See FIG. 1). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the field-effect transistor of FANG having the asymmetric structure as taught by WENDEL to provide an ESD protection.   
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829